                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISON


JACK D. McCULLOUGH,               )
                                  )
                 Plaintiff,       )
     v.                           )                   Case No. 3:17-cv-50116
                                  )
ILLINOIS STATE POLICE AGENT BRION )                  Honorable Frederick J. Kapala
HANLEY, et al.,                   )
                                  )
                 Defendants.      )
                                  )


                                    NOTICE OF MOTION

To:    All Counsel of Record

        Please take notice that on Friday, December 28, 2018 at 9:00 a.m. counsel for Plaintiff
shall appear before the Honorable Frederick J. Kapala in his usual courtroom, at 327 South
Church Street, Rockford, IL, 61101, and present Plaintiff’s Motion to Withdraw Appearance.


                                                            Respectfully submitted,

                                                            RESPECTFULLY SUBMITTED,
                                                            /s/ Russell Ainsworth
                                                            Russell Ainsworth
                                                            Attorneys for Plaintiff
Arthur Loevy
Jon Loevy
Russell Ainsworth
David Owens
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Phone: (312) 243-5900
Fax: (312) 243-5902

                              CERTIFICATE OF SERVICE

      I, Russell Ainsworth, an attorney, certify that on December 14, 2018, I served this
Motion to Withdraw Appearance on all counsel of record via the Court’s CM/ECF system.


                                                  /s/ Russell Ainsworth
                                                  Attorney for Plaintiff


Arthur Loevy
Jon Loevy
Russell Ainsworth
David Owens
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Phone: (312) 243-5900
Fax: (312) 243-5902
